Case 1:19-cr-00575-FB Document 109 Filed 12/27/19 Page 1 of 2 PageID #: 462


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW


  UNITED STATES OF AMERICA                             rPROPOSEDl ORDER ON
                                                       CONSENT
              - against-
                                                                                   FILED
                                                                               IN CLERK'S OFFICE
  JOHN SIMONLACAJ,
                                                        19-CR-575(FB)      US DISTRICT COURT E.D.N.Y
                              Defendant.                                  ^        DEC 2 7 2019
                                           X
                                                                           BROOKLYN OFFICE

      WHEREAS,Defendant John Simoniacaj voluntarily surrendered and was placed under
arrest on December 6, 2019 relating to the charges in the above-referenced case;

      WHEREAS, also on December 6, 2019, United States Magistrate Judge Sanket J.

Bulsara ordered Defendant John Simoniacaj released on bail and adopted the parties
recommended bail package of a $250,000.00 personal recognizance bond co-signed by three
financially responsible persons with the property at
                                   (the "Property") serving as security for the personal
recognizance bond;

      WHEREAS,the parties recognize that the Property should remain available as security
for the personal recognizance bond; and

      WHEREAS, Defendant John Simoniacaj and two of his suretors, Simon Simoniacaj
and Santa Simoniacaj(collectively the "Suretors), are the sole owners ofthe Property;

      IT IS HEREBY ORDERED,on consent, between the United States and Defendant John

Simoniacaj that:

       1,     Neither defendant John Simoniacaj nor his Suretors shall sell, transfer,

       mortgage or otherwise encumber the Property, or do anything to intentionally reduce
       its value while Defendant John Simoniacaj is on bail, nor shall they attempt or cause

       another to do so.
Case 1:19-cr-00575-FB Document 109 Filed 12/27/19 Page 2 of 2 PageID #: 463

      2.     If the Court determines that Defendant John Simonlacaj has failed to obey any

      condition of his release and after notice and opportunity to be heard enters an order

      requiring forfeiture of the personal recognizance bond, the United States will petition

      to have the Property forfeited pursuant to this agreement to satisfy an outstanding
      money judgment, up to the amount of the bond ($250,000.00), and Defendant John
      Simonlacaj and his Suretors shall not challenge, contest or otherwise object to such
      sale, nor shall they attempt or cause another to do so.

      3.     The prohibition in the above-referenced paragraphs will continue as long as
      Defendant John Simonlacaj is on bail or until this Order is otherwise amended by
      further order ofthe Court.


Dated: Brooklyn, New York
       December       2019                   CCEPTED AND AGREED:



                                           JcnifSimonlacaj


                                           Simon Simonlacaj(Suretor)



                                           Santa Simonlacaj(Suretor)




Dated: Brooklyn, New York
       December23,2019                     SO ORDERED:


                                             s/ FB
                                                     tes Magistrate Judge
